DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-6 of the remarks, filed 07/29/2021, with respect to claims 1-14 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 4-14 and the 35 USC 103 rejection of claims 2 and 3 have been withdrawn. 

Allowable Subject Matter
Claims 15-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 15, the prior art of record neither shows nor suggests the combination of structural elements wherein the first contact and the second contact are supported so as to be reciprocable via the elastic part and are electrically connected to each other, the second surface includes an inclined surface which is inclined along a thickness direction of the probe pin and a width direction orthogonal to the thickness direction, when the second contact is pressed against a plane of an inspection, a tip of the inclined surface in the extending direction comes into contact with the plane, the first contact includes an inclined surface which is disposed in an end face of the first contact in the extending direction and inclined along the thickness direction, the first contact has an asymmetrical V shape with respect to a center of the first contact in the width direction, and an engagement projection which can engage in the width direction an inspection contacted to the first contact is provided with an 
Claims 16-21 depend from allowed claim 15 and are therefore also allowed.
With respect to claim 22, the prior art of record neither shows nor suggests the combination of structural elements wherein the first contact and the second contact are supported so as to be reciprocable via the elastic part and are electrically connected to each other, the second contact includes an inclined surface which is inclined along a thickness direction of the probe pin and a width direction orthogonal to the thickness direction, when the second contact is pressed against a plane of an inspection, a tip of the inclined surface in the extending direction comes into contact with the plane, and
the first contact includes a flat section extending along the width direction and an engagement projection, which can engage in the width direction an inspection contacted to the first contact, disposed at an end of the flat section in the width direction.
Claims 23-27 depend from allowed claim 22 and are therefore also allowed.
With respect to claim 28, the prior art of record neither shows nor suggests the combination of structural elements wherein a second contact disposed on another side of the center line and having a rectangular cross section, wherein the first contact and the second contact are supported so as to be reciprocable via the elastic part and are electrically connected to each other, the second contact includes an inclined surface which is inclined along a thickness direction of the probe pin and a width direction orthogonal to the thickness direction, when the second contact is pressed against a plane of an inspection, a tip of the inclined surface in the extending direction comes into contact with the plane, and the first contact includes a peeling groove extending along the thickness direction and respectively formed at both ends of a contact surface in the width direction, the contact surface being an end face of the first contact in the extending direction.
Claims 29-33 depend from allowed claim 28 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2017/0102409 discloses a module test socket for over the air testing of radio 
frequency integrated circuits.

US PUB 2016/0274199 disclose a susceptometer and process for determining 
magnetic susceptibility.

US PUB 2012/0122355 discloses a contact head, probe pin including the same, and 
electrical connector using the probe pin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858